Exhibit 10.6

     
(BEARINGPOINT MANAGEMENT & TECHNOLOGY CONSULTANTS LOGO) [c33211c3321101.gif]
  (BAR CODE) [c33211c3321103.gif]
*201* Page 1 of 11 12/08/06

Managing Director Agreement
MANAGING DIRECTOR AGREEMENT
This Agreement (“Agreement”) is between BearingPoint, Inc. (“BearingPoint”) and
Eddie R. Munson (“You” and all similar references) dated July 1, 2008, to be
effective as of June 4, 2008 (the “Effective Date”):
1. Employment/Exclusive Services. You accept employment as of the Effective Date
on the terms and conditions of this Agreement. You agree to: (a) devote your
professional time and best effort to BearingPoint’s business and to refrain from
professional practice other than on BearingPoint’s behalf; (b) perform all
assigned work faithfully and to the best of your ability at such times and
places as BearingPoint designates; (c) abide by all policies of BearingPoint,
current and future, including the EEO policy attached as Exhibit A, and the
Anti-Harassment policy attached as Exhibit B; (d) comply with the
Confidentiality and Intellectual Property Agreement attached as Exhibit C; and
(e) abide by the terms of the Consent Form, concerning personal data, attached
as Exhibit D. By executing this Agreement, you represent and confirm that you
are not bound by any covenant restricting you from being employed at
BearingPoint or from performing your duties under this Agreement.
2. Compensation and Benefits. As of the Effective Date, BearingPoint will pay
you a base salary, less withholding and deductions, payable in accordance with
BearingPoint’s normal payroll practices. From time to time, BearingPoint may
adjust your salary and other compensation in its discretion. During your
employment, you will be eligible to participate in employee compensation or
benefit plans (including group medical and 401(k)) and to receive other fringe
benefits that BearingPoint makes generally available to employees in your
position. BearingPoint may amend or discontinue any of its plans, programs,
policies and procedures at any time for any or no reason with or without notice.
3. Duty of Loyalty. You acknowledge and agree that you owe a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
BearingPoint and to do no act that would injure the business, interests, or
reputation of BearingPoint. You understand and agree that you will not divert
business from BearingPoint, prepare for a future competitive venture or engage
in self-dealing while in BearingPoint’s employ. In keeping with these duties,
you shall make full disclosure to BearingPoint of all business opportunities
pertaining to BearingPoint’s business and shall not appropriate for your future
benefit business opportunities of BearingPoint.
4. Conflicts of Interest. You understand and agree that any direct or indirect
interest in, connection with, or benefit from any outside activities,
particularly commercial or consulting activities, which interest might in any
way adversely affect BearingPoint, involves a possible conflict of interest.
Consistent with your fiduciary duties to BearingPoint, you agree that you shall
not knowingly become involved in a conflict of interest with BearingPoint or
upon discovery of such a conflict, permit it to continue. You also agree to
disclose promptly to BearingPoint’s Chief Legal Officer any facts which might
involve such a conflict of interest that has not been approved by BearingPoint’s
Board of Directors.
5. Non-Disclosure. To assist you in performing your duties, BearingPoint agrees
to provide you special training regarding its business methods and access to
certain confidential and proprietary information and materials belonging to
BearingPoint and to third parties, including its Clients and Prospective Clients
who have furnished information to BearingPoint. You will be entrusted with
business opportunities of BearingPoint and placed in a position to use and
develop business goodwill on BearingPoint’s behalf. You agree that all of this
non-public information, including the identities of BearingPoint’s Clients and
Prospective Clients and their key decision makers or other client or prospect
lists, is “Proprietary Information” as defined in Exhibit C. In keeping with the
obligations imposed by Exhibit C, you agree that you will not, at any time
during or after your

 



--------------------------------------------------------------------------------



 



Managing Director Agreement   2 of 11

employment at BearingPoint, make any unauthorized disclosure of BearingPoint’s
Proprietary Information to any third party or otherwise use such Proprietary
Information to BearingPoint’s competitive disadvantage.
6. Termination and Resignation.
     (a) Your employment is terminable at will and may be terminated with or
without cause and effective immediately upon written notice to your address on
BearingPoint’s records. Upon termination by BearingPoint and subject to the
terms and conditions of this Agreement, you will be entitled to all earned and
unpaid base salary and any accrued but unused personal days through your
termination date.
     (b) You may voluntarily terminate your employment with BearingPoint upon
3 months prior written notice directed to BearingPoint’s Chief Executive Officer
(“CEO”).
     (c) You agree to provide all assistance requested by BearingPoint in
transitioning your duties, responsibilities and Client and other BearingPoint
relationships to other BearingPoint personnel, both during your employment and
after your termination or resignation. You understand and agree that all
announcements or other communications regarding your termination or departure
from BearingPoint and the transition of your work shall be made and handled
exclusively by BearingPoint.
7. Certain Definitions.
     “Cause” means any of the following conduct by you: (I) embezzlement or
misappropriation of corporate funds; (II) breach of fiduciary duty or other
material acts of dishonesty; (III) conviction of, or plea of guilty or nolo
contendere to, any felony or misdemeanor involving moral turpitude;
(IV) engaging in conduct that you know or should know could harm the business or
reputation of BearingPoint; (IV) material failure to adhere to BearingPoint’s
corporate codes, policies or procedures; (V) continued failure to meet
performance standards as determined by BearingPoint over two consecutive
performance review periods; (VI) a breach or threatened breach of any provision
of Sections 1(d), 3, 4, 5 or Exhibit C, or a material breach of any other
provision of this Agreement if the breach is not cured to BearingPoint’s
satisfaction within a reasonable period after BearingPoint provides you with
notice (to your address on BearingPoint’s records) of the breach (no notice and
cure period is required if the breach cannot be cured); or (VII) violation of
any statutory, contractual, or common law duty or obligation to BearingPoint,
including without limitation the duty of loyalty.
     “Client” means any person, firm, corporation, partnership, association or
other entity that is or was a client of BearingPoint and with which you had
direct or indirect contact by virtue of and in the course of your employment
with BearingPoint or with respect to which you possess information that is
proprietary or confidential to BearingPoint or the client.
     “Prospective Client” means any person, firm, corporation, partnership,
association or other entity that is not a Client but with respect to whom,
within 1 year before your termination or resignation, you: (I) conducted,
prepared or submitted, or assisted in conducting, preparing or submitting, any
proposal or client development or marketing efforts on behalf of BearingPoint
(which includes any subsidiary of BearingPoint throughout this definition), or a
related or affiliated entity, (II) had contact with, knowledge of, or access to
Proprietary Information or other information concerning the prospective client,
in connection with your BearingPoint employment; or (III) dealt with while the
person was employed by a Client but who has since changed employers or become
employed by a non-Client firm, corporation, partnership, association or other
entity in a business decision making role.
     “BearingPoint” as used throughout this Agreement means BearingPoint, Inc.
and includes any successor to, and/or subsidiary or related or affiliated entity
of BearingPoint, Inc. with which you become employed or associated.

 



--------------------------------------------------------------------------------



 



Managing Director Agreement   3 of 11

8. Mediation and Arbitration. The parties agree that any and all legally
cognizable disputes, claims or controversies arising out of or relating to this
Agreement or causes of action arising from your employment or termination
therefrom (including individual or collective claims for employment
discrimination, harassment, retaliation, wrongful termination, or violations of
Title VII, ADEA, ADA, FMLA, FLSA or ERISA or other federal, state, foreign or
local law) shall be submitted to JAMS, or its successor, for mediation, and if
the matter is not resolved through mediation, then it shall be submitted to
JAMS, or its successor, for final and binding arbitration in Virginia before one
arbitrator. Mediation may be commenced by providing JAMS and the other party a
written request for mediation, setting forth the subject of the dispute and the
relief requested. Arbitration with respect to the matters submitted to mediation
may be initiated by filing a written demand for arbitration at any time
following the first mediation session or 45 days after the date of filing the
written request for mediation, whichever occurs first. Either party may seek
equitable relief prior to the mediation or arbitration to preserve the status
quo or to seek relief under Sections 3, 4, 5 and/or Exhibit C of this Agreement.
Unless otherwise agreed by the parties, the mediator shall be disqualified from
serving as arbitrator. The arbitration shall be administered by JAMS pursuant to
its Comprehensive Arbitration Rules and Procedures. Judgment on the Award may be
entered in any court having jurisdiction. The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.
9. Survival. Sections 1(d), 2 through 15, and Exhibits C and D shall survive any
termination of this Agreement or your employment (including your resignation).
10. Entire Agreement. This Agreement is the entire agreement between you and
BearingPoint regarding these matters and supersedes any verbal and written
agreements on such matters. In the event of a conflict between the main body of
this Agreement and the Exhibits, the main body of the Agreement shall control.
This Agreement may be modified only by written agreement signed by you and the
CEO or his or her designee. All Section headings are for convenience only and do
not modify or restrict any of this Agreement’s terms.
11. Choice of Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia without regard to its conflicts of law principles. You
and BearingPoint consent to the jurisdiction and venue of any state or federal
court in the Commonwealth of Virginia and agree that any permitted lawsuit may
be brought to such courts or other court of competent jurisdiction. Each party
hereby waives, releases and agrees not to assert, and agrees to cause its
affiliates to waive, release and not assert, any rights such party or its
affiliates may have under any foreign law or regulation that would be
inconsistent with the terms of this Agreement as governed by Virginia law.
12. Waiver. Any party’s waiver of any other party’s breach of any provision of
this Agreement shall not waive any other right or any future breaches of the
same or any other provision.
13. Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity shall not affect or nullify the
validity of the remaining provisions of this Agreement. If any provision of this
Agreement is determined to be overly broad in duration, geographical coverage or
scope, or unenforceable or unreasonable for any other reason, the parties intend
for the restriction to be modified or reformed so as to be reasonable and
enforceable and, as so modified, to be fully enforced.
14. Assignment and Beneficiaries. This Agreement only benefits and is binding on
the parties and their respective affiliates, successors and permitted assigns
provided that you may not assign your rights or duties under this Agreement
without the express prior written consent with the other parties. BearingPoint
may assign any rights or duties that it has, in whole or in part, to other
affiliated or subsidiary entities or to any person which becomes a successor in
interest (by purchase of assets or stock, or by merger or otherwise) to
BearingPoint without your consent.

 



--------------------------------------------------------------------------------



 



Managing Director Agreement   4 of 11

15. Counterparts. For convenience of the parties, this Agreement may be executed
in one or more counterparts, each of which shall be deemed an original for all
purposes.
The parties state that they have read, understood and agree to be bound by this
Agreement and that they have had the opportunity to seek the advice of legal
counsel before signing it and have either sought such counsel or have
voluntarily decided not to do so:

                          BEARINGPOINT, INC.       EMPLOYEE    
 
                        By:   /s/ F. Edwin Harbach       /s/ Eddie R. Munson    
                                  (Signature)         Title:   CEO       Eddie
R. Munson                                           (Print Employee’s Full Name)
   
Dated:
                                                          (Employee’s ID)    
 
                       
 
              Dated:   July 1, 2008    
 
                       

 